DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a polymer precursor composition, classified in C09D4/00;
II. Claims 10-15, drawn to a method of forming a polishing article, classified in B33Y10/00; and
III. Claims 16-20, drawn to a polishing pad, classified in B24B37/24.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claimed method can utilize a different polymer precursor composition and form a polishing article.  The subcombination has separate utility such as a binder for a coated abrasive article (See United States Patent No. 5,888,119 to Christianson et al.).
Groups I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a binder for a coated abrasive article (See United States Patent No. 5,888,119 to Christianson et al.) and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Groups II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the claimed polishing pad can be made utilizing a mold, multiple slurries containing different polymer precursor composition(s), and curing steps for each polymer precursor composition(s).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. MPEP 808.02 [R-08.2012] (A); and
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. MPEP 808.02 [R-08.2012] (C)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John-Paul Cherry, Ph.D. (Reg. No. 57,323) on October 5, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 27, 2021; September 27, 2021; and, May 31, 2022 were filed prior to the mailing date of the present first Official action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: the claim recitation “aliphatic, aromatic, cycloaliphatic, arylaliphatic or heterocyclic structures” appears twice presumably due to a copy and paste error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,762,870 B2 to Ono et al. (hereinafter “Ono”).  United States Patent No. 9,868,870 B2 to Engler et al. (hereinafter “Engler”) is relied on as an evidentiary reference.

Referring to Applicant’s independent claim 1, Ono teaches a polymer precursor composition for forming at least a portion of a polishing article (See Abstract; col. 14, ll. 21-22; FIG. 1 of Ono), comprising: a first precursor component comprising an epoxide group (col. 14, ll. 60-63, 65-66; col. 15, ll. 14-20 of Ono); and a photoinitiator component which generates a photo acid when exposed to UV light (col. 17, ll. 1-6, 17, 47-52 of Ono).
Although Ono does not teach explicitly the polymer precursor composition has “a viscosity that enables the polymer precursor composition to be dispensed to form a portion of the polishing article by use of an additive manufacturing process” according to Applicant’s claim language, the Engler reference provides evidence that a polymer precursor composition having a viscosity of 0.5-50 centipoise can be dispensed from the printer head of an additive manufacturing apparatus.  As Ono teaches at least one embodiment of the polymer precursor composition taught therein exhibits a viscosity of 0.52 and 0.55 respectively (See Table 5-8; Samples A-3 and A-4; the polymer precursor compositions of A-3 and A-4 of Ono do not comprise an epoxide group.  However, as Ono teaches at least one working example demonstrating said viscosity, there is a reasonable expectation a polymer precursor composition comprising an epoxide group would exhibit and possess a similar viscosity), the claimed recitation “the polymer precursor composition has a viscosity that enables the polymer precursor composition to be dispensed to form a portion of the polishing article by use of an additive manufacturing process” is inherent within and/or obvious in light of the teachings of Ono.

Referring to Applicant’s claim 2, Ono teaches the epoxide group of the first precursor component comprises a aliphatic (col. 15, ll. 14-17 of Ono) or an aromatic (col. 15, ll. 17-20 of Ono).

Referring to Applicant’s claim 4, Ono teaches the polymer precursor composition further comprises a second precursor component comprising a diepoxide or a multifunctional epoxide (col. 15, ll. 14-20 of Ono).

Referring to Applicant’s claim 5, Ono teaches the photoinitiator component comprises an aryl onium salt (col 17, ll. 47-52 of Ono).

Referring to Applicant’s claim 6, Ono teaches the photoinitiator comprises an iodonium or sulfonium salt (col 17, ll. 47-52 of Ono).

Referring to Applicant’s claim 7, Ono teaches the polymer precursor composition further comprises a curing agent comprising an alcohol group (col. 15, ll. 55-58 of Ono).

Referring to Applicant’s claim 8, Ono teaches the polymer precursor composition further comprises a second precursor component selected from the group consisting of bisphenol-A diglycidyl ether (col. 15, ll. 14-20 of Ono), epoxy ethers (col. 15, ll. 14-20 of Ono), and combinations thereof (col. 15, ll. 1, 14-20 of Ono), wherein the second precursor component is different from the first precursor component (col. 15, ll. 1, 14-20 of Ono).

Referring to Applicant’s claim 9, Ono teaches the polymer precursor composition further comprises a third precursor component selected from the group consisting of ethylene glycol (col. 15, ll. 55-58 of Ono) and propylene glycol (col. 15, ll. 55-58 of Ono).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,762,870 B2 to Ono et al. (hereinafter “Ono”) as applied to claim 1 above, and further in view of United States Patent No. 5,888,119 to Christianson et al. (hereinafter “Christianson”).  United States Patent No. 9,868,870 B2 to Engler et al. (hereinafter “Engler”) is relied on as an evidentiary reference.

Referring to Applicant’s claim 3, Ono teaches a polymer precursor composition for forming at least a portion of a polishing article (See Abstract; col. 14, ll. 21-22; FIG. 1 of Ono), comprising: a first precursor component comprising an epoxide group (col. 14, ll. 60-63, 65-66; col. 15, ll. 14-20 of Ono); and a photoinitiator component which generates a photo acid when exposed to UV light (col. 17, ll. 1-6, 17, 47-52 of Ono).  Although Ono teaches the precursor component comprising an epoxide group (col. 14, ll. 60-63, 65-66; col. 15, ll. 14-20 of Ono), Ono does not teach explicitly the first precursor component is “a cycloaliphatic epoxide” according to Applicant’s claim language.
However, Christianson teaches an abrasive article and method for polishing a glass workpiece using the same (See Abstract; col. 7, ll. 39-44 of Christianson).  In at least one embodiment, Christianson teaches the abrasive article comprises a backing and a coating preferably comprising diamond particles dispersed within a binder bonded to the surface of the backing (col. 7, ll. 39-44 of Christianson).  Christianson teaches the binder is formed from a binder precursor (col. 7, l. 64 of Christianson).  Christianson teaches the preferred binder precursors are resins that polymerize via a free radical mechanism (col. 8, ll. 5-6 of Christianson).  Christianson teaches the polymerization process is initiated by exposing the binder precursor, along with an appropriate catalyst, to an energy source such as thermal energy or radiation energy (col. 8, ll. 6-9 of Christianson).  Christianson teaches examples of radiation energy include electron beam, ultraviolet light or visible light (col. 8, ll. 9-10 of Christianson).  Christianson also teaches examples of free radical curable resins include acrylated epoxies (col. 8, l. 11-12 of Christianson).  Christianson teaches further the binder precursor may comprise an epoxy resin, e.g., a diglycidyl ether of bisphenol, cycloaliphatic epoxies and glycidyl ethers of phenol formaldehyde novolac.  There is a reasonable expectation the precursor component comprising an epoxide group taught by Ono can be, for instance, a cycloaliphatic epoxide taught by Christianson.  Both Ono and Christianson teach abrasive article for use in polishing glass (See Abstract of Ono; See Abstract of Christianson) that utilize polymer precursor components comprising an epoxide group (col. 14, ll. 60-63, 65-66; col. 15, ll. 14-20 of Ono; col. 8, ll. 11-12 of Christianson).  While both Ono and Christianson teach utilizing epoxides including diglycidyl ether of bisphenol (col. 15, ll. 14-20 of Ono; col. 8, ll. 11-12 of Christianson), Christianson also teaches utilizing cycloaliphatic epoxides (col. 8, ll. 11-12 of Christianson).  Christianson teaches cycloaliphatic epoxides are suitable for use as a polymer precursor component (col. 8, ll. 11-12 of Christianson) and are equivalent to diglycidyl ether of bisphenol for the same purpose (col. 15, ll. 14-20 of Ono; col. 8, ll. 11-12 of Christianson). MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the precursor component comprising an epoxide group taught by Ono and utilize the cycloaliphatic epoxide taught by Christianson.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Christianson teaches cycloaliphatic epoxides are suitable for use as a polymer precursor component (col. 8, ll. 11-12 of Christianson) and are equivalent to diglycidyl ether of bisphenol for the same purpose that both Ono and Christianson teach (col. 15, ll. 14-20 of Ono; col. 8, ll. 11-12 of Christianson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731